Appeal from an order of the Supreme Court, Erie County (Kevin M. Dillon, J.), entered February 4, 2004. The order, insofar as appealed from, granted the motion of defendant Pino Restaurant, Inc., doing business as Billy Bob’s, for summary judgment dismissing the complaint against it.
It is hereby ordered that the order insofar as appealed from be and the same hereby is unanimously reversed on the law without costs, the motion of defendant Pino Restaurant, Inc., doing business as Billy Bob’s, is denied in part and the complaint against that defendant is reinstated.
Same memorandum as in Fuller v Marcello (17 AD3d 1017 [2005]). Present—Pigott, Jr., PJ., Hurlbutt, Gorski, Martoche and Lawton, JJ.